Citation Nr: 0925028	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-34 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for rotator cuff tear with 
severe impingement syndrome of right shoulder, to include as 
secondary to service-connected right wrist fracture, 
residuals, traumatic arthritis, and non-union of carpal 
scaphoid.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to May 
1954, and was awarded a Combat Infantryman Badge for his 
service during the Korean Conflict.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), San Juan, the Commonwealth of 
Puerto Rico, Regional Office (RO), which denied service 
connection for rotator cuff tear with severe impingement 
syndrome of right shoulder, as secondary to service-connected 
right wrist fracture, residuals, traumatic arthritis, and 
non-union of carpal scaphoid.  The Veteran disagreed with 
such decision and subsequently perfected an appeal. 

In February 2007, the Veteran testified before a Decision 
Review Officer (DRO) at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.      

In November 2008, the Board remanded this claim to the RO for 
additional development, including outstanding VA treatment 
records.  That development was completed and the case was 
returned to the Board for appellate review.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of a right 
shoulder disability, including rotator cuff tear with severe 
impingement syndrome of right shoulder, in service, and there 
is no objective evidence relating the Veteran's current right 
shoulder disability to his active service or any incident 
therein.  

2.  The preponderance of the evidence is against a finding 
that the Veteran's current right shoulder disability, 
including rotator cuff tear with severe impingement syndrome 
of right shoulder, is related to his service-connected right 
wrist fracture, residuals, traumatic arthritis, and non-union 
of carpal scaphoid, disability.   


CONCLUSION OF LAW

A right shoulder disability, including rotator cuff tear with 
severe impingement syndrome of right shoulder, was not 
incurred or aggravated in service, and it is not proximately 
due to or the result of the Veteran's service-connected right 
wrist fracture, residuals, traumatic arthritis, and non-union 
of carpal scaphoid disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by November 2005 and 
November 2008 letters.  These letters fully addressed all 
three notice elements; informed the Veteran of what evidence 
was required to substantiate his service connection claim; 
and of the Veteran's and VA's respective duties for obtaining 
evidence. 
 
In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In March 2006 and November 2008 notice letters, the RO also 
advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 
Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, service personnel records, VA medical records, 
private medical records, and statements of the Veteran and 
his representative.  The Veteran requested and was provided 
with a personal hearing before a DRO at the RO in February 
2007.  As noted, a copy of the hearing transcript is of 
record and has been reviewed.  The Veteran was also provided 
and underwent a VA examination regarding his service 
connection claim in February 2006.  Significantly, the record 
does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

Direct Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Furthermore, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for a right shoulder 
disability, which he maintains was incurred during active 
service.  See Veteran's Hand-Written Statement, received 
November 2006; February 2007 DRO Hearing Transcript.    

Initially, the Board notes that the Veteran has a current 
disability (rotator cuff tear associated with subacromial 
effusion with severe shoulder impingement syndrome secondary 
to degenerative joint disease of glenohumeral joint, long 
head of biceps tendinitis and glenohumeral effusion; and 
osteoarthritis of the right shoulder) to meet the threshold 
requirement for a service connection claim.  See February 
2006 VA Joints Examination Report.  However, the Veteran's 
STRs are negative for complaints, treatment, or diagnoses of 
any right shoulder disability in-service.   

Further, post-service, the first indication of any right 
shoulder disability is reflected in an April 2005 Primary 
Care Follow-Up Note from the VA Medical Center (VAMC) in San 
Juan, containing complaints of right shoulder pain and 
limitation in elevation with an x-ray revealing right 
shoulder impingement and degenerative changes of the 
glenohumeral joint, dated approximately fifty-one years post-
service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
Board notes that the claims folder contains a January 1963 
notation from the San Juan VAMC of fibromyositis (chronic 
muscle inflammation) of the right shoulder, dated 
approximately nine years post-service; however, no treatment 
records, including a physical examination, are included with 
such notation and there is no evidence showing a relationship 
between such condition and the Veteran's service or his 
service-connected right wrist fracture, residuals, traumatic 
arthritis, and non-union of carpal scaphoid.      

There is also no evidence of a nexus between the Veteran's 
right shoulder disability and his service.  

As such, the Veteran's service connection claim for a right 
shoulder disability, including rotator cuff tear with severe 
impingement syndrome of right shoulder, based on direct 
entitlement must fail.

The Board concludes that a right shoulder disability, 
including rotator cuff tear with severe impingement syndrome 
of right shoulder, was not incurred in or aggravated by 
service.  The benefit-of-the-doubt doctrine has been 
considered; however, as the preponderance of the evidence is 
against the claim, it is inapplicable in the instant appeal.  
38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.    
    
Secondary Service Connection Claim

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the pendency of this 
appeal, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision.  Id.  Because VA has been 
in compliance with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.  

In the alternative, the Veteran asserts that he is entitled 
to service connection for his right shoulder disability 
because this disability is a result of his service-connected 
right wrist fracture, residuals, traumatic arthritis, and 
non-union of carpal scaphoid, disability.  See September 2005 
"Statement in Support of Claim," VA Form 21-4138; October 
2008 Informal Hearing Presentation; June 2009 Informal 
Hearing Presentation.  However, the evidence of record does 
not support the Veteran's alternative claim of secondary 
service connection. 

Initially, the Board notes that the Veteran has a current 
disability of rotator cuff tear associated with severe right 
shoulder impingement syndrome, and so, he meets the threshold 
requirement for a service connection claim.  See February 
2006 VA Joints Examination Report.  However, as discussed 
above, the Veteran's STRs are negative for any complaints, 
treatment, or diagnoses of a right shoulder disability.

The record contains both negative and positive nexus opinions 
in this case.  In this regard, the record contains a February 
2007 Medical Opinion Letter from the Veteran's private 
physician (Dr. CFV) at Internal Medicine and Rheumatology.  
According to such letter, the private physician noted that 
"the Veteran had a history of trauma to the right arm in 
1950 during active service," and that "as a consequence of 
such trauma, [the Veteran] developed post-traumatic arthritis 
of the right wrist and shoulders."  The private physician 
opines that "such conditions give [the Veteran] impairment 
of and fracture of the right upper extremities," and "all 
these conditions are service-connected."  The record also 
contains a February 2006 VA Joints Examination Report from 
the San Juan VAMC which includes an opinion that the 
Veteran's rotator cuff tear associated with subacromial 
effusion with severe shoulder impingement syndrome secondary 
to degenerative joint disease of glenohumeral joint, long 
head of biceps tendinitis and glenohumeral effusion, and 
osteoarthritis of the right shoulder, "is not caused by or 
the result of" his service-connected right wrist condition.  
On review, the Board gives greater probative weight to the 
February 2006 VA medical opinion, as opposed to the February 
2007 private medical opinion, for the following reasons.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49(2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  Further, the Court has 
held that "a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, a 
medical opinion cannot be disregarded solely on the rationale 
that the medical opinion is based on a history provided by 
the veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
On the other hand, the Board may reject a medical opinion if 
the Board finds that other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  The Board should evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).

The February 2006 VA examiner had the benefit of review of 
the claims folder, including the Veteran's STRs and post-
service treatment records.  Although review of the claims 
file alone does not automatically render the examiner's 
opinion competent or persuasive (see Nieves-Rodriguez, 22 
Vet. App. 304), review of the claims file in this case 
included evidence weighing against the Veteran's claim that 
his right shoulder disability is related to his service; 
therefore, the February 2007 private opinion is considered 
less informed.  In this regard, the Veteran's STRs are 
negative for any complaints, treatment, or diagnosis of any 
right shoulder disability.  The February 2007 physician 
merely relied on the Veteran's statements that he had a 
history of trauma to the right arm in-service to opine that 
the Veteran's right shoulder disability was related to the 
service incident, which the Board notes essentially led to 
the grant of service connection for the right wrist 
disability.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value. See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
addition, this opinion provides no rationale for the positive 
opinion, and does not account for or explain the fifty-one 
year gap between the Veteran's discharge from service and the 
first indication of right shoulder pain complaints, as 
reflected in an April 2005 Primary Care Follow-Up Note from 
the San Juan VAMC.  The February 2006 VA examiner, on the 
other hand, based his opinion on inter alia the absence of 
complaint, treatment, and diagnosis of a right shoulder 
disability in-service; the lack of treatment or complaint of 
a right shoulder disability up to 1988, many year post-
service; failure to complain of right shoulder pain in all 
C&P and VA evaluations of the right wrist; and a November 
2005 MRI reveals that the Veteran's right shoulder disability 
is secondary to degenerative joint disease of the right 
shoulder and due to the natural process of aging.  Therefore, 
the Board finds the February 2007 private physician's opinion 
to be of low probative value due to its speculative nature.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.     

In light of the above evidence, the Board finds that the 
Veteran's right shoulder disability is not proximately due to 
or the result of his service-connected right wrist fracture, 
residuals, traumatic arthritis, and non-union of carpal 
scaphoid, disability.

The Board notes that the only evidence relating the Veteran's 
right shoulder disability to his service-connected right 
wrist fracture, residuals, traumatic arthritis, and non-union 
of carpal scaphoid, disability, is his own statements.  
Although the Veteran is competent to describe his 
symptomatology (see Layno v. Brown, 6 Vet. App. 465, 469 
(1994)), his opinion as to medical matters is without 
probative value because he, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).





	(CONTINUED ON NEXT PAGE)




As the preponderance of the evidence is against findings that 
the Veteran's right shoulder disability is proximately due to 
his service-connected right wrist fracture, residuals, 
traumatic arthritis, and non-union of carpal scaphoid, 
disability, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990)).


ORDER

Entitlement to service connection for rotator cuff tear with 
severe impingement syndrome of right shoulder, as secondary 
to service-connected right wrist fracture, residuals, 
traumatic arthritis, and non-union of carpal scaphoid, is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


